

114 S2059 IS: Communities Helping Invest through Property and Improvements Needed for Veterans Act
U.S. Senate
2021-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2059IN THE SENATE OF THE UNITED STATESJune 15, 2021Mrs. Fischer introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo extend the pilot program of the Department of Veterans Affairs on acceptance by the Department of donated facilities and related improvements.1.Short titleThis Act may be cited as the Communities Helping Invest through Property and Improvements Needed for Veterans Act or the CHIP IN for Veterans Act.2.Extension of pilot program relating to real property and facilities of the Department of Veterans AffairsSection 2(i) of the Communities Helping Invest through Property and Improvements Needed for Veterans Act of 2016 (Public Law 114–294; 38 U.S.C. 8103 note) is amended by striking 5 years and inserting 10 years.